UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: November 3, 2014 – December 31, 2014 Item 1.Schedule of Investments. GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 Principal Security Description Rate Maturity Value Municipal Bonds - 90.3% Arizona- 2.6% $ County of Pinal AZ, Arizona Certificate of Participation % 12/01/29 $ Arkansas - 0.2% Arkansas Development Finance Authority, Arkansas Revenue Bond, Series B 04/01/21 California- 35.3% California Health Facilities Financing Authority, California Revenue Bond 07/01/26 California Health Facilities Financing Authority, California Revenue Bond, Prerefunded 04/01/15 @ 100, Series A 04/01/25 California Health Facilities Financing Authority, California Revenue Bond, Prerefunded 04/01/15 @ 100, Series A 04/01/25 California Health Facilities Financing Authority, California Revenue Bond, Unrefunded Series A 04/01/25 California State Public Works Board, California Revenue Bond, Series B1 03/01/30 California State Public Works Board, California Revenue Bond, Series C 10/01/22 California State Public Works Board, California Revenue Bond, Series G 11/01/37 Principal Security Description Rate Maturity Value $ City of Fairfield CA, California Certificate of Participation, Series A (a) % 04/01/30 $ County of San Bernardino CA, California Certificate of Participation 08/01/28 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/29 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/38 Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/17 Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/25 Magnolia School District, California General Obligation Bond 08/01/31 Modesto Irrigation District Financing Authority, California Revenue Bond (b) 09/01/27 Moreland School District, California General Obligation Bond, Series C (a) 08/01/27 Natomas Unified School District, California General Obligation Bond (a) 08/01/26 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 Principal Security Description Rate Maturity Value $ Natomas Unified School District, California General Obligation Bond (a) % 08/01/27 $ Natomas Unified School District, California General Obligation Bond 08/01/28 State of California, General Obligation Bond, Unrefunded Series 07 10/01/27 Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-5.97 04/01/20 Stockton East Water District, California Certificate of Participation, Series B (a) 04/01/26 Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 Florida - 7.0% South Florida Water Management District, Florida Certificate of Participation 10/01/36 South Miami Health Facilities Authority, Florida Revenue Bond 08/15/32 Illinois - 8.3% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/27 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Principal Security Description Rate Maturity Value $ Chicago Park District, Illinois General Obligation Bond, Series A % 01/01/33 $ Illinois Finance Authority, Illinois Revenue Bond, Prerefunded 11/01/18 @ 100, Series D 11/01/28 Township of Campton IL, Illinois General Obligation Bond 12/15/19 Will Grundy Etc Counties Community College District No. 525, Illinois General Obligation Bond, Series B 06/01/36 Maryland - 1.3% Montgomery County Housing Opportunites Commission, Maryland Revenue Bond, Series C 07/01/31 Massachusetts - 2.9% City of Lawrence MA, Massachusetts General Obligation Bond 03/15/15 Massachusetts Housing Finance Agency, Massachusetts Revenue Bond, Series C 12/01/30 Michigan - 6.9% Michigan State Building Authority, Michigan Revenue Bond 10/15/25 Michigan State Building Authority, Michigan Revenue Bond 10/15/28 Michigan State Building Authority, Michigan Revenue Bond, Series A 10/15/31 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 Principal Security Description Rate Maturity Value $ Michigan State Housing Development Authority, Michigan Revenue Bond, Series A % 10/01/29 $ Missouri - 0.5% St Louis Municipal Finance Corp., Missouri Revenue Bond 02/15/23 Nevada - 0.3% Nevada Housing Division, Nevada Revenue Bond, Series A 10/01/20 New York - 7.2% New York City Water & Sewer System, New York Revenue Bond, Series D 06/15/38 New York State Dormitory Authority, New York Revenue Bond, Series D 02/15/15 New York State Dormitory Authority, New York Revenue Bond, Series D 02/15/19 New York State Thruway Authority, New York Revenue Bond, Prerefunded 07/01/15 @ 100, Series G 01/01/32 Schenectady Metroplex Development Authority, New York Revenue Bond, Series A 08/01/33 Ohio - 9.1% American Municipal Power, Inc., Ohio Revenue Bond, Series B 02/15/37 County of Franklin OH, Ohio Revenue Bond, Series C 05/01/35 Principal Security Description Rate Maturity Value $ Gallia County Local School District, Ohio General Obligation Bond, Prerefunded 06/01/16 @ 100 % 12/01/30 $ Oregon - 0.2% State of Oregon Housing & Community Services Department, Oregon Revenue Bond, Series B 07/01/26 Washington - 7.5% Central Puget Sound Regional Transit Authority, Washington Revenue Bond 02/01/28 Port of Seattle WA, Washington Revenue Bond, Series A 03/01/35 State of Washington, Washington Certificate of Participation, Series D 07/01/28 Wisconsin - 1.0% Central Brown County Water Authority, Wisconsin Revenue Bond, Prerefunded 12/01/15 @ 100 12/01/30 Total Municipal Bonds (Cost $43,436,252) Shares Security Description Value Money Market Funds - 8.8% Fidelity Government Money Market Fund, 0.01% (b) (Cost $4,477,163) Total Investments - 99.1% (Cost $47,913,415)* $ Other Assets & Liabilities, Net – 0.9% Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of December 31, 2014. GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table is Municipal Bonds and a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 (Unaudited) Principal Security Description Rate Maturity Value Municipal Bonds - 83.8% California- 83.8% $ Abag Finance Authority for Nonprofit Corps, California Revenue Bond % 01/01/33 $ Alameda Public Financing Authority, California Revenue Bond, Series A 07/01/29 Anaheim Public Financing Authority, California Revenue Bond 10/01/21 Bret Harte Union High School District, California Certificate of Participation, Unrefunded Series 09/01/20 California Health Facilities Financing Authority, California Revenue Bond 11/01/33 California Health Facilities Financing Authority, California Revenue Bond 07/01/36 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/23 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/29 California State Public Works Board, California Revenue Bond, Series A 12/01/23 California State Public Works Board, California Revenue Bond, Series A 03/01/27 Principal Security Description Rate Maturity Value $ California State Public Works Board, California Revenue Bond, Series B % 04/01/27 $ California State Public Works Board, California Revenue Bond, Series B1 03/01/26 California State Public Works Board, California Revenue Bond, Series G 11/01/31 California State Public Works Board, California Revenue Bond, Series G 11/01/37 California State Public Works Board, California Revenue Bond, Series G1 10/01/30 California State Public Works Board, California Revenue Bond, Series I-1 11/01/29 California Statewide Communities Development Authority, California Revenue Bond 07/01/31 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/33 Chino Valley Unified School District, California General Obligation Bond (a) 08/01/26 City of Fairfield CA, California Certificate of Participation, Series A (a) 04/01/30 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ City of Fresno CA Water System, California Revenue Bond, Series A % 06/01/18 $ Coachella Valley Unified School District, California General Obligation Bond, Series D 08/01/37 Corona Public Financing Authority, California Revenue Bond 09/01/21 County of San Bernardino CA, California Certificate of Participation 08/01/28 County of San Bernardino CA, California Certificate of Participation 08/01/28 Dublin Unified School District, California General Obligation Bond, Series D (a) 08/01/34 Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/38 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/23 Los Angeles Community Redevelopment Agency, California Revenue Bond 09/01/37 Principal Security Description Rate Maturity Value $ Los Angeles County Public Works Financing Authority, California Revenue Bond % 06/01/21 $ Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/26 Los Angeles County Schools Regionalized Business Services Corp., California Certificate of Participation, Series B 06/01/27 Los Angeles Department of Water & Power, California Revenue Bond 07/01/35 Los Angeles Municipal Improvement Corp., California Revenue Bond, Unrefunded Series 08/01/23 Magnolia School District, California General Obligation Bond 08/01/31 Modesto Irrigation District Financing Authority, California Revenue Bond (b) 09/01/27 Natomas Unified School District, California General Obligation Bond 08/01/28 Oakland Unified School District/Alameda County, California General Obligation 08/01/26 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ Oakland Unified School District/Alameda County, California General Obligation % 08/01/38 $ Oxnard School District, California General Obligation Bond, Series A 08/01/30 Placentia-Yorba Linda Unified School District, California Certificate of Participation 10/01/30 Port of Oakland, California Revenue Bond 05/01/33 San Bernardino Municipal Water Department, California Certificate of Participation 02/01/17 San Diego Public Facilities Financing Authority, California Revenue Bond, Series A 04/15/29 San Jose Evergreen Community College District, California General Obligation Bond, Prerefunded 09/01/15 @ 50.468, Series A (a) 09/01/28 San Jose Evergreen Community College District, California General Obligation Bond, Unrefunded Series A (a) 09/01/28 San Mateo Union High School District, California General Obligation Bond, Series A (a) 09/01/25 Principal Security Description Rate Maturity Value $ Santa Clara County Board of Education, California Certificate of Participation % 04/01/25 $ Santa Monica Public Financing Authority, California Revenue Bond 07/01/33 Saugus/Hart School Facilities Financing Authority, California Revenue Bond, Series B 09/01/26 Saugus/Hart School Facilities Financing Authority, California Revenue Bond, Series B 09/01/27 Sierra View Local Health Care District, California Revenue Bond 07/01/37 State of California, General Obligation Bond 10/01/28 State of California, General Obligation Bond, Series 2007 05/01/30 State of California, General Obligation Bond, Unrefunded Series 07 10/01/27 Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-6.00 04/01/21 Stockton East Water District, California Certificate of Participation, Series B (a) 04/01/25 Stockton Unified School District, California General Obligation Bond 07/01/27 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ Tulare County Board of Education, California Certificate of Participation % 05/01/33 $ Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 Total Municipal Bonds (Cost $71,505,042) Shares Security Description Value Money Market Fund - 15.3% Fidelity Government Money Market Fund, 0.01% (b) (Cost $13,852,296) Total Investments - 99.1% (Cost $85,357,338)* $ Other Assets & Liabilities, Net – 0.9% Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of December 31, 2014. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table is Municipal Bonds and a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended December 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS II By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:2/10/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:2/10/15 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:2/10/15
